In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-19-00024-CR

SKYLER CORY RUDD, Appellant                §    On Appeal from

                                           §    County Criminal Court No. 2

                                           §    of Tarrant County (1504825)
V.
                                           §    February 27, 2020

                                           §    Opinion by Justice Bassel

THE STATE OF TEXAS                         §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Dabney Bassel___________________
                                          Justice Dabney Bassel